Coxe, J.,
(orally.) I am clearly of the opinion that this protest is insufficient. To hold it valid, the court, in my judgment, would have to disregard the plain language of the statute which requires the importer to point out distinctly and specifically the grounds of his objection. Tills protest does nothing of the kind. Bichromate of soda is a non-enumorated article, and no section of the statute is referred to under which the importer insists that the duty should be collected. The protest does not state that the importation is a chemical salt. The section of the tariff act of March 3, 1883, providing for an ad valorem duty of 25 per cent', upon “all chemical compounds and salts” is in no way alluded to. In short, there is nothing stated in the protest to aid the collector in making a correct classification. No guide is given Inm. He is simply referred to the statute, and requested to search through its manifold provisions for the purpose of proving himself in error. He is informed that he has made a mistake, and is told that ho may find it if he examines the statute with sufficient diligence. The law relating to protests contemplates much more than this.
*656The case of Frazee v. Moffitt, 18 Fed. Rep. 584, is not an authority in point, for in that case there was but one section of the statute under which the liquidation could have been made, and, with that section and the protest before hiin, the collector could not have been misled. In the case at bar, on the contrary, there are a large number of clauses, stated by the district attorney to he about 24, which provide for an ad valorem duty of 25 per cent. There is nothing in the protest calling the attention of the collector to the one upon which the importer relied.
The objections to the admission of the protest are sustained.
The protest being excluded, the district attorney moved for a direction of a verdict for the defendant, which motion was granted by the court.